Title: To James Madison from James Maury, 4 April 1801
From: Maury, James
To: Madison, James


Sir
Liverpool 4th April 1801
I had the Honor of presenting you a price current on the 11th past. In this is one also for the present month.
I am concerned to observe to you that the annexed vessels have lately been seized in this port for having on board parcels of tobacco with the view of smuggling. Four of them have been restored, two of which paid a fine to the seizing officers. The others remain under seizure, & I wish they may also be released on as easy terms; but this practice is so much encreased of late that I have good reason to believe in future similar cases, they will be proceeded against with much more rigor. I would therefore wish all our ship-owners & masters to be apprized of the necessity of guarding against the consequences. With all due deference I submit to you the propriety of having this published. I have the Honor to be with perfect Respect Sir Your most Obedient Servan⟨t⟩
James Maury


Columbus
John Dishon.
@ Baltimore
}
restored


Rose
Reuben Jones.
New York


Peggy
W Latimer.
"


Warren
Jonath. Packer.
"


Perseverance
D. Sterling
"
}
under seizure


Citizen
C. Blakeman
"



 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 2 pp.; in a clerk’s hand, signed by Maury; docketed by Wagner as received 25 May. Enclosure not found.



   
   Letter not found.



   
   Maury was acquainted with JM through business dealings as early as 1785. He served in Liverpool as U.S. consul, 1790–1830 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 8:260, 262 n. 2).


